DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Pressure compensators for freeze/ice protection in fluid tank to alleviate pressure on components within the tank are known in the prior art.  However, the prior art does not disclose or teach the pressure compensator comprises a plunger, which is mobile along a vertical axis, formed by a head surmounting a body, wherein the faces of the body of the plunger have positive or zero tapering in a direction which is vertical and oriented from the top downwards, with a height of the body of the plunger being designed such that a lower part of the body remains immersed in the bubble of liquid, and wherein an upper part of the body passes through the upper layer of ice, and remains in the volume of gas, so that, when the plunger rises under the action of the pressure which exists in the bubble of liquid and is exerted on the part of the body of the plunger remaining immersed in the liquid, an additional volume is created within the space occupied by the bubble of liquid, and contributes towards reducing the pressure in this space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/            Primary Examiner, Art Unit 3799